Citation Nr: 1101296	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under 
Chapter 35, Title 38, United States Code (DEA).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to July 1983.  
The appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.



FINDINGS OF FACT

1.  Dependents' Educational Assistance (DEA) eligibility was 
established on May 1, 1997 and the Veteran was notified of that 
determination on May 7, 1997.

2.  The delimiting date for the use of the DEA benefits was May 
7, 2007.

3.  The appellant's application for DEA benefits was received on 
April 8, 2008.


CONCLUSION OF LAW

The requirements for eligibility for Dependents' Educational 
Assistance benefits have not been met.  38 U.S.C.A. §§ 3500, 
3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In connection with the claim on appeal, the appellant has been 
notified of the reasons for the denial of the claim, and has been 
afforded the opportunity to present evidence and argument with 
respect to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts are dispositive in a matter).

Legal Criteria

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the spouse of a Veteran who has 
a total disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 
21.3021(a)(3)(i).

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such benefits 
extends 10 years from the date (as determined by the Secretary of 
Veterans Affairs) that the person becomes an eligible person 
within the meaning of 38 U.S.C.A. § 3501(a)(1).  Under the rule 
regarding the payment of educational assistance benefits under 38 
U.S.C. Chapter 35 for a Veteran's spouse, the beginning date of 
eligibility for a spouse of a Veteran with a permanent and total 
disability evaluation effective after November 30, 1968 is the 
effective date of the Veteran's total and permanent rating or the 
date of notification, whichever is more advantageous to the 
spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).

Analysis

The evidence of record shows that the appellant is the spouse of 
a Veteran with a permanent and total disability evaluation.  The 
Veteran's spouse became eligible to receive DEA benefits on May 
1, 1997, and a letter notifying the Veteran of his spouse's 
eligibility was mailed on May 7, 1997.  That letter, in pertinent 
part, stated:

Your wife . . . [is] eligible for Dependents Educational 
Assistance.  We are enclosing a pamphlet, "Summary of Education 
Benefits," which explains the program.  To make a claim, just 
complete the "Application for Survivors' and Dependents' 
Educational Assistance" and send it back to us."

There is a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their official 
duties.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Clear 
evidence to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  In 
this regard, the appellant has not submitted any evidence to 
indicate that the Veteran was not properly notified of his 
spouse's eligibility for DEA benefits.  As such, the presumption 
of regularity applies and the Veteran is presumed to have been 
properly notified of his spouse's eligibility to receive DEA 
benefits.

As the Veteran was notified of his spouse's eligibility to 
receive DEA benefits on May 7, 1997, the delimiting period during 
which she could receive those benefits expired on May 7, 2007.  
See 38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a). The 
appellant's claim for DEA benefits was received on April 8, 2008, 
nearly a year after the end of the delimiting period.  Because 
the 10 year period of eligibility expired May 7, 2007, the 
question is whether the appellant was entitled to an extension of 
the delimiting period beyond May 7, 2007 for eligibility for DEA 
benefits as a spouse.

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies for 
the extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from willful misconduct; (3) provides VA with any requested 
evidence tending to show that she was prevented from initiating 
or completing the program because of a physical or mental 
disability that did not result from the willful misconduct of the 
eligible spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 35.  
38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 
(b)(2).  It must be "clearly established" by medical evidence 
that such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i).

In this case, the evidence of record does not show, and the 
appellant has not claimed, that the appellant was prevented from 
attending school due to medical disability.  There is no evidence 
that the appellant was even enrolled in an education program 
prior to May 7, 2007, and none of the criteria for extension of 
delimiting date set out in 38 C.F.R. §§ 21.3046, 21.3047 were 
otherwise met.

The appellant has suggested that she should be awarded 
educational benefits as she plans on studying to become a nurse, 
which would greatly assist the Veteran.  She has also asserted 
that she should be awarded educational benefits because the 
allotted time for educational benefits expired before she married 
the Veteran.  However, these arguments are without any legal 
basis, and are inconsistent with eligibility outlined in the 
controlling regulation.

The appellant has also asserted that she should be awarded 
educational benefits as the Veteran received a new disability 
rating in December 2008 on top of his previous ratings.  However, 
the new award of benefits received by the Veteran in December 
2008 does not affect the original date when he received his 
permanent and total disability rating.  As eligibility for DEA 
benefits is predicated on the original date the Veteran was 
notified of his permanent and total disability evaluation, the 
appellant's argument is without legal merit.

While the Board is sympathetic to the appellant's claim, the 
regulatory criteria and legal precedent governing eligibility for 
the receipt of Chapter 35 educational assistance benefits are 
clear and specific.  The Board is bound by these criteria. As the 
disposition of this claim is based on the law, and not the facts 
of the case, the claim must be denied due to the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to Dependents' Educational Assistance benefits under 
the provisions of 38 U.S.C. Chapter 35 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


